Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1, 4-5, 7-11, 13-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding the previous grounds of rejection under 35 U.S.C. §101 of the Final Office Action of 06/02/2022, the claims as presented in the Amendment to the Claims of 08/23/2022 are eligible subject matter because the claims do not recite an abstract idea. When considered as a whole the claims do not recite an abstract idea. The limitations of the claims require a computer and cannot be done as a mental process, therefore, the claims do not recite any of the enumerated categories of abstract ideas.

The primary reason for the allowance of the claims of the instant application is the
inclusion of as the character string is received and prior to interaction with an UI element that submits the search query, scan a common entry database storing a plurality of character strings for the received character string, the plurality of character strings predetermined to be ambiguous based on a number of times the character string occurs in the patient database exceeding a predetermined threshold as in Claims 1, 11, and 16, which distinguish over the prior art.

Miao et al. (US 2015/01206839 A1) teaches entering an initial search query to a search log to determine a potential match of the initial search query. However, there is no comparison of the search term to a threshold.
Brewer et al. (US 2011/0087686) teaches additional search terms are selected from the original search term and both are used to search a database. However, there is no comparison of the search term to a threshold.
Collin (US 2014/0280115 A1) teaches searching a local memory based in a character input. However, However, the threshold is related to the number of characters entered into the search entry box and not related to the number of times the character string occurs in the patient database exceeding a threshold which determines the string is ambiguous.
Tseng (US 2012/0317097 A1) teaches entering set of characters in text entry box and updating results each time user further types a character. However, the threshold is related to the number of characters entered into the search entry box and not related to the number of times the character string occurs in the patient database exceeding a threshold which determines the string is ambiguous. 

The dependent claims 4-5, 7-10, 13-15 and 17-20 are allowed because they depend on a claim that is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626